        Case 1:18-cv-01580-RCL Document 29-28 Filed 09/09/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ALICIA KIRTON,

                 Plaintiff,

         v.

 CHAD F. WOLF, Acting Secretary,                              Civ. A. No. 18-1580 (RCL)
 Department of Homeland Security, and

 FEDERAL EMERGENCY MANAGEMENT
 AGENCY,

                 Defendants.


                                      [PROPOSED] ORDER

        Upon consideration of Defendants’ Motion for Summary Judgment, and the entire record

herein, it is hereby

        ORDERED that Defendants’ Motion be and is hereby GRANTED; and it is

        FURTHER ORDERED that summary judgment is awarded to Defendants with respect

to all claims that have been asserted in this action.

        SO ORDERED.



Date                                                    United States District Judge
